DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings filed 2019.08.07 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0112415 to BENJAMIN et al., hereinafter BENJAMIN, in view of US 2007/0031651  to KAGOHARA et al., hereinafter KAGOHARA. 


    PNG
    media_image1.png
    327
    572
    media_image1.png
    Greyscale

As to claim 1
BENJAMIN discloses a rotor assembly (fig. 1) for a gas turbine engine ([0002]-[0004]) comprising: 
a rotor including a hub carrying one or more rotatable blades (compressor hub 22; it is the position of the Office that while not shown in the figures it is understood that compressors include blades), the rotor mechanically attached to a shaft (shaft 24); and 
an annular seal (seal 28) carried by the shaft (fig. 1 and [0003]), wherein the annular seal comprises: 
a substrate (seal ring 128 in fig. 3A); 
a first layer disposed on the substrate (coating 142 is on 128 in fig. 3A and happens to be copper).
BENJAMIN does not explicitly disclose the following: 
a second layer disposed on the first layer and arranged to establish a sealing relationship with the rotor, the second layer comprising a solid lubricant including molybdenum trioxide.  
KAGOHARA teaches a surface-treatment technique for improving the sliding characteristics of a component in the same general way as BENJAMIN (col. 1, lns. 6-10). KAGOHARA teaches a substrate (1 in fig. 2) having a copper layer applied to the substrate  (a bearing alloy layer 2 composed of a copper-based bearing alloy is lined on a back metal layer 1 as shown in FIG. 1) and a solid lubricant layer (overlay 3 in fig. 2 is a solid lubricant, [0020]) applied to the copper layer ([0020] to include molybdenum trioxide).
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).


As to claim 2
BENJAMIN discloses the first layer comprises copper ([0012]).  

As to claim 3
BENJAMIN discloses the first layer has a composition, by weight percent, 60% to 95% copper aluminum (in one embodiment the coating 142 is made of approximately 90 wt % copper (Cu) and approximately 10 wt % aluminum (Al), see [0019]).  

As to claim 4
BENJAMIN discloses the first layer has a composition, by weight percent, 8% to 12% aluminum, and at least 85% copper.  See explanation for claim 3. 

As to claim 5
 BENJAMIN discloses the substrate comprises a nickel alloy (seal ring 128 can be made of a metallic material, preferably a high-temperature material such as a nickel-based superalloy like Inconel.RTM.).  

As to claim 6
BENJAMIN discloses the rotor is an integrally bladed rotor ([0011] rotor is a compressor rotor. It is the position of the Office that this broadly encompasses both integrally bladed and other rotor types), and the annular seal extends about an outer diameter portion of the shaft (fig. 3A shows 128 about a shaft).  

As to claim 7
BENJAMIN discloses the first layer has a composition, by weight percent, 85% to 95% copper, and at least 5% aluminum (in one embodiment the coating 142 is made of approximately 90 wt % copper (Cu) and approximately 10 wt % aluminum (Al), see [0019]).  

As to claim 8
BENJAMIN discloses the annular seal (128) is a split ring including a seal body extending between a first end and a second, opposed end that engages with the first end (shown in fig. 2).  


BENJAMIN discloses the integrally bladed rotor is a compressor rotor ([0011] rotor is a compressor rotor. It is the position of the Office that this broadly encompasses both integrally bladed and other rotor types), and the substrate of the annular seal is seated in an annular groove (groove 26 in tie shaft 24 as in fig. 3A) extending inwardly from the outer diameter portion of the shaft (fig. 3A), and the second layer abuts against an inner diameter portion of the hub (fig. 3A).  

As to claim 10
BENJAMIN discloses the molybdenum trioxide (MoO3) is formed from molybdenum disulfide (MoS2) (this is interpreted as a product-by-process claim and when the reference discloses all the limitations of a claim except a property (such as how the claimed MoO3 is formed)  or function. Once a product appearing to be substantially the same (here the prior art discloses MoO3) or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).  

As to claim 11
BENJAMIN discloses a gas turbine engine (fig. 1 and [0003]; [0021] In one embodiment, the seal assembly 140 is located in a compressor stage of a gas turbine engine (additional portions of the gas turbine engine are not shown)) comprising: 
a fan section including a fan (GTE includes a fan section);
 a compressor section including a compressor (compressor hub 22); 
a turbine section including a turbine coupled to the compressor  ([0021] In one embodiment, the seal assembly 140 is located in a compressor stage of a gas turbine engine (additional portions of the gas turbine engine are not shown)); 
a shaft (24) rotatable about an engine longitudinal axis (shown in fig. 1); and 
wherein the compressor section includes a rotor assembly, the rotor assembly comprising: a rotor including a hub (22 in fig. 1) carrying a plurality of rotatable blades (compressor hub 22; it is the position of the Office that while not shown in the figures it is understood that compressors include blades), the rotor mechanically attached to the shaft (fig. 1); 
a piston ring (28) carried by the shaft (24), the piston ring comprising a first layer disposed on a substrate (coating 142 in fig. 3A includes Cu [0019]) disposed on a substrate (128 in fig. 3A).
BENJAMIN does not explicitly disclose:
a second layer dimensioned to abut against the hub to establish a sealing relationship, and the second layer comprising a solid lubricant including molybdenum trioxide (MoO3). 
See explanation for claim 1. 

As to claim 12
BENJAMIN discloses the rotor is an integrally bladed rotor ([0011] rotor is a compressor rotor. It is the position of the Office that this broadly encompasses both integrally bladed and other rotor types). 

As to claim 14
BENJAMIN discloses a method of sealing for a gas turbine engine comprising: 
forming a piston ring (28) comprising a first layer disposed on a substrate (coating 142 in fig. 3A is CU in [0019]); and 
mechanically attaching a rotor (22) to a rotatable shaft (24) such that the piston ring establishes a sealing relationship between the rotor and the shaft (fig. 3A) , the rotor including a hub carrying one or more rotatable blades  ([0011] rotor is a compressor rotor. It is the position of the Office that this broadly encompasses both integrally bladed and other rotor types). 
BENJAMIN does not explicitly disclose the following which is taught by KAGOHARA:  
a second layer disposed on the first layer, the second layer comprising a solid lubricant including molybdenum trioxide (MoO3). See explanation for claim 1.
 
As to claim 15
BENJAMIN does not explicitly disclose the following which is taught by KAGOHARA: the step of forming includes depositing the second layer directly on the first layer (fig. 2 shows MoO3 layer 3 deposited directly on the first layer 2).  
KAGOHARA teaches a surface-treatment technique for improving the sliding characteristics of a component in the same general way as BENJAMIN (col. 1, lns. 6-10). KAGOHARA teaches a substrate (1 in fig. 2) having a copper layer applied to the substrate  (a bearing alloy layer 2 composed of a copper-based bearing alloy is lined on a back metal layer 1 as shown in FIG. 1) and a solid lubricant layer (overlay 3 in fig. 2 is a solid lubricant, [0020]) applied to the copper layer ([0020] to include molybdenum trioxide).
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
	In this case, BENJAMIN teaches a surface treatment technique including a substrate having a copper layer disposed on the substrate.  KAGOHARA teaches a comparable surface treatment technique including a solid lubricant applied to a copper layer disposed on a substrate.  It would have been predictable to use the technique of KAGOHARA in BENJAMIN because both references deal with surface treatment techniques that improve the sliding characteristics of their respective devices.  Thus, it would have been obvious to modify BENJAMIN to include the technique of KAGOHARA.

As to claim 19
BENJAMIN discloses the hub defines a seal land that establishes the sealing relationship with the second layer (fig. 3A).  

As to claim  20
BENJAMIN discloses the rotor is an integrally bladed rotor ([0011] rotor is a compressor rotor. It is the position of the Office that this broadly encompasses both integrally bladed and other rotor types); and 
the second layer is dimensioned to abut against an inner diameter portion of the hub to establish the sealing relationship (fig. 3A).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over BENJAMIN, in view of KAGOHARA and further in view of US 2018/0216493 to MONIZ et al., hereinafter MONIZ.

    PNG
    media_image2.png
    608
    924
    media_image2.png
    Greyscale

As to claim 13
BENJAMIN discloses a seal ring for use with a gas turbine engine (fig. 1) but does not disclose specifics of the engine, namely, the compressor section includes a low pressure compressor and a high pressure compressor, and the integrally bladed rotor is a high pressure compressor rotor of the high pressure compressor.  
However, MONIZ teaches the claimed structural architecture is well known in the art. MONIZ teaches a GTE having a compressor section (21 in fig. 1 above) including a low pressure compressor (the first compressor 22 defines a low … pressure compressor [0035]) and a high pressure compressor (second compressor 24 defines a high pressure compressor [0035]), and the integrally bladed rotor is a high pressure compressor rotor of the high pressure compressor (each 
It would be obvious to one of ordinary skill in the art to use the teachings of MONIZ to satisfy the  claimed engine structure because the seal of BENJAMIN is intended to be used in a gas turbine engine including the engine of MONIZ. An invention created through a substitution of one known element for another to obtain predictable results is obvious.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/5/2021 8:37 PM